DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 3–13, and 15–25 is/are pending.
Claim(s) 1, 3–13, 15–17, and 21–25 is/are being treated on their merits.
Claim(s) 2 and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0036335 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5, 7, 9, 11, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 3, 8, 9, 13, 16, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the surface portion further includes a protective coating." Claim 1, which claim 3 is directly dependent, recites the limitation "wherein the surface portion further includes a protective coating." It is unclear if "a protective coating" recited in claim 3 is further limiting "a protective coating" recited in claim 1.
Claim 8 recites the limitation "a first surface-facet group including (110), (012), or (100) Fe2O3 surface facets." Claim 1, which claim 8 is directly dependent recites the limitation "(110), (012), or (100) Fe2O-3 surface facets." It is unclear if "(110), (012), or (100) Fe2O3 surface facets" recited in claim 8 is further limiting "(110), (012), or (100) Fe2O3 surface facets" recited in claim 1. The Office recommends the limitation "a first surface-facet group including the (110), (012), or (100) Fe2O3 surface facets" in claim 8.
Claim 9 is directly dependent from claim 8 and includes all the limitations of claim 8. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the surface portion further includes a protective coating." Claim 10, which claim 13 is directly dependent, recites the limitation "wherein the surface portion further includes a protective coating." It is unclear if "a protective coating" recited in claim 13 is further limiting "a protective coating" recited in claim 10.
Claim 16 recites the limitation "a first surface-facet group including (110), (012), or (100) Fe2O3 surface facets." Claim 10, which claim 16 is directly dependent recites the limitation "(110), (012), or (100) Fe2O-3 surface facets." It is unclear if "(110), (012), or (100) Fe2O3 surface facets" recited in claim 16 is further limiting "(110), (012), or (100) Fe2O3 surface facets" recited in claim 10. The Office recommends the limitation "a first surface-facet group including the (110), (012), or (100) Fe2O3 surface facets" in claim 16
Claim 17 is directly dependent from claim 16 and includes all the limitations of claim 16. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamune (US 2004/0247978 A1) in view Nakada et al. (US 2014/0030635 A1, hereinafter Nakada).
Regarding claim 1, Shimamune discloses a corrosion-resistant substrate (10, [0162]) comprising:
a bulk portion (see porous element, [0110]); and
a surface portion (see passivity prevention layer, [0110]) including an Fe2O3 oxide layer having (110), (012), or (100) Fe2O3 surface facets configured to impart 2O3, which has a XRD peaks of (110));
the (110), (012), and (100) Fe2O3 surface facets cover greater than 50% of the surface portion of the substrate (see passivity prevention layer, [0110]). 
Shimamune does not explicitly disclose:
wherein the Fe2O3 oxide layer is between 0.001 and 0.5 µm thick.
While the reference does not explicitly disclose the specific thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that decreasing the thickness would decrease the effectiveness of the passivity prevention layer and increasing the thickness would decrease the energy density of the fuel cell. Therefore, one of ordinary skill in the fuel cell art would optimize the thickness of the Fe2O3 oxide layer of Shimamune.
Shimamune does not explicitly disclose a substrate:
wherein the surface portion further includes a protective coating comprising MgO, Al2O3, TiO2, or ZrO2.
2O3, TiO2, or ZrO2 to improve corrosion resistance and abrasion resistance (see multiple functions, [0048]). Shimamune and Nakada are analogous art because they are directed to metal substrates that can be used for bipolar plates. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the surface portion of Shimamune with the protective coating of Nakada in order to improve corrosion resistance and abrasion resistance.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamune (US 2004/0247978 A1) in view of Kamepalli et al. (US 2018/0013153 A1, hereinafter Kamepalli).
Regarding claim 10, Shimamune discloses a bipolar plate (10) for a proton exchange membrane fuel cell (1, [0160]) comprising:
a metal substrate (10) having a bulk portion (see porous element, [0110]),  and a surface portion (see passivity prevention layer, [0110]) including an Fe2O3 oxide layer having (110), (012), or (100) Fe2O3 surface facets configured to impart corrosion-resistance properties to the substrate (see maghemite, [0039]; maghemite is γ Fe2O3, which has a XRD peaks of (110)), and
wherein the surface portion further includes a protective coating having a structure described by ABOx (see ABO3, [0111]),
where A is Mg, Al, Ti, or Zr (see ABO3, [0111]),
B is Zn, Sn, Cr, or Mo (see ABO3, [0111]), and
x is an integer ranging from 1 to 8 (see ABO3, [0111]).
Shimamune does not explicitly disclose:
wherein the Fe2O3 oxide layer is between 0.001 and 0.5 µm thick.
While the reference does not explicitly disclose the specific thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that decreasing the thickness would decrease the effectiveness of the passivity prevention layer and increasing the thickness would decrease the energy density of the fuel cell. Therefore, one of ordinary skill in the fuel cell art would optimize the thickness of the Fe2O3 oxide layer of Shimamune.
Shimamune does not explicitly disclose:
wherein a corrosion resistance of the surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF.
Kamepalli discloses a bipolar plate having a corrosion resistance of a surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF (Table 1, [0028]) to reduce the deterioration of the bipolar plate (see flow field plate, [0028]). Shimamune and Kamepalli are analogous art because they are directed to bipolar plates. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing 

Claim(s) 3, 5–7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. (US 2010/0015473 A1, hereinafter Hendriksen).
Regarding claim 3, Hendriksen discloses a corrosion-resistant substrate (FIG. 1, [0047]) comprising:
a bulk portion (1, [0047]); and
a surface portion (2) including an Fe2O3 oxide layer (4) having (110), (012), or (100) Fe2O3 surface facets configured to impart corrosion-resistance properties to the substrate (see α-Fe2O3, [0059]);
wherein the Fe2O3 oxide layer (4) is less than 10 µm. (see thickness, [0073]) and
the (110), (012), and (100) Fe2O3 surface facets cover greater than 50% of the surface portion of the substrate (FIG. 1, [0047]), and
wherein the surface portion (2) further includes a protective coating comprising MgO, Al2O3, TiO2, or ZrO2 ([0058], [0059]),
wherein the surface portion (2, [0068]) further includes a protective coating having a structure described by ABOx (see ABO3, [0053]),
where A is Mg, Al, Ti, or Zr (see ABO3, [0053]),
B is Zn, Sn, Cr, or Mo (see ABO3, [0053]), and
x is an integer ranging from 1 to 8 (see ABO3, [0053]).
Although Hendriksen does not explicitly disclose a range of between 0.001 and 0.5 µm thick, Hendriksen does disclose an overlapping range. Therefore, it would have been obvious to In re Malagari, 182 USPQ 549.
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The instant application discloses the surface facets are determined by analysis with XRD and α-Fe2O3 has an XRD peak of (012) and (110) (e.g., [0050]). α-Fe2O3 (i.e., hematite) having an XRD peak of (012) and (110) is a material property (e.g., P2/§3, FIG. 1 of Zainuri).
Regarding claim 5, Hendriksen discloses all claim limitations set forth above, but does not explicitly disclose a substrate:
wherein an electrical conductivity of the substrate is greater than about 100 S cm-1,
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).The metal substrate of Hendriksen is identical to the claimed metal substrate. Therefore, the metal substrate inherently has an electrical conductivity of the metal substrate is greater than about 100 S cm-1.
Regarding claim 6, Hendriksen discloses all claim limitations set forth above and further discloses a substrate:
wherein the surface portion includes a corrosion resistance of less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF.
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).The metal substrate of Hendriksen is identical to the claimed metal substrate. Therefore, the metal substrate -2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF.
Regarding claim 7, Hendriksen discloses all claim limitations set forth above and further discloses a substrate:
wherein Fe2O3 oxide layer (4) is less than 10 µm (see thickness, [0073]).
Although Hendriksen does not explicitly disclose a range of between 0.15 and 0.3 µm thick, Hendriksen does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, Hendriksen discloses a bipolar plate (FIG. 1, [0047]) for a proton exchange membrane fuel cell (see fuel cell stack, [0035]) comprising:
a bulk portion (1, [0047]); and
a surface portion (2) including an Fe2O3 oxide layer (4) having (110), (012), or (100) Fe2O3 surface facets configured to impart corrosion-resistance properties to the substrate (see α-Fe2O3, [0059]);
wherein the Fe2O3 oxide layer (4) is less than 10 µm. (see thickness, [0073]) and
the (110), (012), and (100) Fe2O3 surface facets cover greater than 50% of the surface portion of the substrate (FIG. 1, [0047]), and
wherein the surface portion (2, [0068]) further includes a protective coating (3) having a structure described by ABOx (see ABO3, [0053]),
where A is Mg, Al, Ti, or Zr (see ABO3, [0053]),
B is Zn, Sn, Cr, or Mo (see ABO3
x is an integer ranging from 1 to 8 (see ABO3, [0053]).
Yamashita does not explicitly disclose:
wherein a corrosion resistance of the surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF,
wherein an electrical conductivity of the metal substrate is greater than about 100 S cm-1.
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The instant application discloses the surface facets are determined by analysis with XRD and α-Fe2O3 has an XRD peak of (012) and (110) (e.g., [0050]). α-Fe2O3 (i.e., hematite) having an XRD peak of (012) and (110) is a material property (e.g., P2/§3, FIG. 1 of Zainuri).
The metal substrate of Hendriksen is identical to the claimed metal substrate. Therefore, the metal substrate inherently has a corrosion resistance of the surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF.
The metal substrate of Hendriksen is identical to the claimed metal substrate. Therefore, the metal substrate inherently has an electrical conductivity of the metal substrate is greater than about 100 S cm-1.
Regarding claim 13, Hendriksen discloses all claim limitations set forth above and further discloses a bipolar plate:
wherein the surface portion (2) further includes a protective coating (4) comprising MgO, Al2O3, TiO2, or ZrO2 ([0058], [0059]).
claim 15, Hendriksen discloses all claim limitations set forth above and further discloses a bipolar plate:
wherein Fe2O3 oxide layer (4) is less than 10 µm (see thickness, [0073]).
Although Hendriksen does not explicitly disclose a range of between 0.15 and 0.3 µm thick, Hendriksen does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen (US 2010/0015473 A1) as applied to claim(s) 3 and 11 above, and further in view of Iversen et al. (US 2017/0279128 A1, hereinafter Iversen).
Regarding claims 4 and 12, Hendriksen discloses all claim limitations set forth above, but does not explicitly disclose a substrate nor a bipolar plate:
wherein the bulk portion is stainless steel comprising between 10 and 20% chromium and 5 to 10% nickel.
Iversen discloses a bipolar plate comprising a stainless steel bulk portion including between 10 and 20% chromium and 5 to 10% nickel (Table 1, [0078]) to balance the contact resistance and corrosion properties (see bipolar fuel cell plate, [0007]). Hendriksen and Iversen are analogous art because they are directed to fuel cell bipolar plates. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to .

Allowable Subject Matter
Claim(s) 21–25 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The cited art of record, alone or in combination, do not disclose, teach, or suggest the following distinguishing feature(s):
A metal substrate comprising a surface portion having a Fe2O3 oxide layer with a first surface-facet group including (110), (012), or (100) Fe2O3 surface facets and a second surface-facet group including (001) or (101) Fe2O3 surface facets.

Response to Arguments
Applicant's arguments with respect to Yamashita and Blejde have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Shimamune, Kamepalli, and Nakada have been fully considered but they are not persuasive.
Applicants argue the amendment "the Fe2O3 oxide layer of the surface portion" to help clarify the claimed subject matter's relation to the elements of claim 1 from which it directly depends (P9/¶1). Amended claim 8 recites the limitation "(110), (012), or (100) Fe2O3 surface 2O-3 surface facets." Claim 1 provides antecedent basis for the term "(110), (012), or (100) Fe2O-3 surface facets." It is unclear if "(110), (012), or (100) Fe2O3 surface facets" recited in claim 8 is further limiting "(110), (012), or (100) Fe2O3 surface facets" recited in claim 1. The Office recommends the limitation "a first surface-facet group including the (110), (012), or (100) Fe2O3 surface facets" in claim 8. Therefore, the amendment does not help clarify the claimed subject matter's relation to the elements of claim 1 from which it directly depends.
Applicants argue Shimamune mention of maghemite as a potential material for forming the "passivity prevention layer" does not meet the limitations of pending claim 1 (P10/¶2). Shimamune discloses the passivity prevention layer includes maghemite (e.g., [0039]) and covers the surface of the substrate to prevent formation of a passive oxide (e.g., [0110]). Maghemite is γ-Fe2O3.The instant application discloses the surface facets are determined by analysis with XRD (e.g., [0050]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Maghemite (i.e., γ-Fe2O3) has an XRD peak of (110) (e.g., P350/C1, FIG. 1 of Kim). Therefore, Shimamune describing maghemite as a passivity prevention layer present on the surface of the substrate meets the limitations of pending claim 1.
Applicants argue Shimamune fails to teach an arrangement in which (110), (012), and (100) surface facets cover greater than 50% of the surface portion of the substrate (P10/¶2). Shimamune discloses the passivity prevention layer includes maghemite (e.g., [0039]) and 2O3.The instant application discloses the surface facets are determined by analysis with XRD (e.g., [0050]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Maghemite (i.e., γ-Fe2O3) has an XRD peak of (110) (e.g., P350/C1, FIG. 1 of Kim). Therefore, Shimamune teaches an arrangement in which (110), (012), and (100) surface facets cover greater than 50% of the surface portion of the substrate.
Applicants argue the Office assert that Shimamune includes disclosure of (110) Fe2O3 surface facets is made without any supporting reference (P10/¶2, P11/¶2). The Office Action references maghemite. Maghemite is γ-Fe2O3.The instant application discloses the surface facets are determined by analysis with XRD (e.g., [0050]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the Office does not assert Shimamune includes disclosure of (110) Fe2O3 surface facets is made without any supporting reference.
Applicants argue Shimamune does not mention ABO3 as a potential material for forming the "passivity prevention layer" in paragraph [0111] as a potential additional coating on a surface also intended to employ a Fe2O3 oxide layer (P10/¶3, P11/¶2). Shimamune discloses perovskite oxides, which ABO-3 is an example, and ferrite, which is Fe2O3, may be used in combination 3 as a potential material for forming the "passivity prevention layer" in paragraph [0111] as a potential additional coating on a surface also intended to employ a Fe2O3 oxide layer.
Applicants argue Shimamune does not disclose the Fe2O3 oxide layer is between 0.001 and 0.5 µm thick (P10/¶3). While the reference does not explicitly disclose the specific thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that decreasing the thickness would decrease the effectiveness of the passivity prevention layer and increasing the thickness would decrease the energy density of the fuel cell. Therefore, one of ordinary skill in the fuel cell art would optimize the thickness of the Fe2O3 oxide layer of Shimamune.
Applicants argue Shimamune includes no teaching regarding MgO, Al2O3, TiO2, or ZrO2 (P10/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue the references also do not provide any motivation to combine the "passivity prevention layer" of Shimamune with the protective coatings contemplated in Nakada (P11/¶1). Nakada discloses a metal substrate including a protective coating of MgO, Al2O3, TiO2, or ZrO2 to improve corrosion resistance and abrasion resistance (see multiple functions, [0048]). Nakada discloses multiple coatings may be used in combination (e.g., [0072]). Therefore, Nakada provides a motivation to combine the "passivity prevention layer" of Shimamune with the protective coatings contemplated in Nakada.
Applicants argue Shimamune does not disclose wherein "a corrosion resistance of the surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF" (P11/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Kamepalli does not disclose an ABO3 protective coating in combination with a Fe2O3 oxide layer defined by (110), (012), or (100) surface facets (P11/¶3). Note that while Kamepalli does not disclose all the features of the present claimed invention, Kamepalli is used as teaching reference, and therefore, it is not necessary for this secondary reference to In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a corrosion resistance, and in combination with the primary reference, discloses the presently claimed invention.
The references also do not provide any motivation to combine the "passivity prevention layer" of Shimamune with the protective coatings of Nakada or the corrosion-resistant bipolar plates of Kamepalli (P12/¶1). Kamepalli discloses a bipolar plate having a corrosion resistance of a surface portion is less than 1 µA cm-2 at 80 °C, pH between 2 and 3 and in the presence of about 0.1 ppm HF (Table 1, [0028]) to reduce the deterioration of the bipolar plate (see flow field plate, [0028]); and Nakada discloses a metal substrate including a protective coating of MgO, Al2O3, TiO2, or ZrO2 to improve corrosion resistance and abrasion resistance (see multiple functions, [0048]). Therefore, Nakada and Kamepalli both provide motivation to combine the "passivity prevention layer" of Shimamune with the protective coatings of Nakada or the corrosion-resistant bipolar plates of Kamepalli.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725